DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.

Status
Claims 26, 37-39, 41-54 and 56 are pending. Claims 37, 45, 47, 51 and 54 are withdrawn. Therefore, Claims 26, 38, 39, 41-44, 46, 48-50, 52, 53 and 56 are under examination.

Election/Restrictions
Applicant elected Group III in the reply filed on 11/4/2019 without traverse.

Priority
This application claims priority to U.S. Serial No. 62/545,364 filed August 14, 2017, U.S. Serial No. 62/614,198 filed January 5, 2018, and U.S. Serial No. 62/697,690 filed July 13, 2018,. 

Information Disclosure Statement
No Information Disclosure Statement was filed with Applicant’s current response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejection maintained - Claims 26, 38, 39, 41-44, 46, 48-50, 52, 53 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (WO 2014/172341 – cited by Applicant in IDS) in view of Kaiser (US 2013/0090356 A1 – cited by Applicant in IDS).

Claimed invention
Claim 26 is directed to a method for treating neuronal injury (e.g., traumatic brain injury TBI)) comprising administering a composition comprising L-leucine, L-isoleucine, L-valine, NAC and ALCAR, wherein the total weight of these agents is greater than the total weight of other proteins components or non-protein components in the composition and the NAC is present at least 3% of protein components or the total components. Tyrosine is absent. 

Prior art
Cohen teaches treatment of traumatic brain injury (TBI) comprising administering a composition comprising valine, leucine, and isoleucine. See Claim 1; p. 25:33-34 and p. 38:31. 

Cohen does not expressly teach N-acetylcysteine (NAC), acetyl-L-carnitine (ALCAR) or the specific concentrations claimed for the NAC entity. 

However, using acetyl-L-carnitine and N-acetyl cysteine for treating TBI is already known in the art. For example, Kaiser teaches treatment of TBI comprising administering a composition comprising 60 to 250 mg acetyl L-carnitine and 60 to 250 mg N-acetyl cysteine. See Claim 1, 23.

One would have combined the references because they are concerned with treating TBI by administering pharmaceutical compositions. One of ordinary skill in the art would have found it prima facie obvious to combine the Kaiser composition containing acetyl L-carnitine and  N-acetyl cysteine  with the Cohen composition containing valine, leucine and isoleucine in order to provide a third composition to treat TBI. The artisan would have sought to impart the TBI treating effects of the Kaiser composition to the TBI treating composition of Cohen with expectation that the composition would provide treatment of TBI. It is noted that tyrosine is not required to be present.
Regarding the amounts of the ingredients in Claims 26 and 41-42 Cohen teaches varying amounts of the BCAAs. See 8. Normally, it is to be expected that a change in concentration would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In a particular embodiment in the Cohen reference, the composition comprises independently from about 1-50 mg/ml, about 5-25 mg/ml, 10-20 mg/ml, 13-20 mg/ml, or about 16g/ml of each of the three BCAA. In a particular embodiment, at least about 40g, at least about 50g, at least about 60g, at least about 70g, or more of BCAAs are administered to the subject per day. In a particular embodiment, about 40g to about 100 of BCAAs are administered daily, particularly about 60g to about 100, about 60g to about 75g, or about 60g. Taking the subject's weight into account, at least about 40g/70kg, at least about 50g/70kg, at least about 60g/70kg, at least about 70g/70kg, or more of BCAAs are administered to the subject per day. In a particular embodiment, about 40g/70kg to about 100g/70kg of BCAAs are administered daily, particularly about 60g/70kg to about 100g/70kg, about 60g/70kg to about 75g/70kg, or about 60g/70kg. The BCAAs may be administered in more than one dosage to reach the daily goal (e.g., administered twice, three times, four times or more daily). Clearly the amount of BCAAs in the composition and BCAA dosage provided may be chosen from a variety of options disclosed. The amount in the composition would depend on the total dosage provided to the individual and the number of times per day the individual is dosed, e.g., 2x, 3x, 4x, 5x, or more. Furthermore, Kaiser teaches NAC and ALCAR may be provided at 100mg – 2g. Therefore, one of ordinary skill in the art would have sought to adjust the amount of each ingredient to obtain the optimal effect in treating TBI. 

Regarding Claims 38 and 39, the Cohen composition as modified by the teachings of Cohen comprises amino acids with less than 19 amino acid entities and do not possess a peptide with more than 20 amino acid residues.

Regarding Claims 43, 44, and 46, the modified composition of Cohen as per the teachings of Kaiser would yield a composition comprising L-valine, L-leucine and L-isoleucine, NAC and ALCAR.

Regarding Claims 48 and 49, the compositions in Cohen are provided as a dietary composition and comprise a pharmaceutically acceptable carrier. See p. 2:10; see Example 1.

Regarding Claim 50, wherein the method improves a symptom including cognitive impairment. The treatment improves symptoms. See Cohen, p. 14:28-31; see also p. 15:14.

Regarding Claims 52 and 53, treatment of mild TBI is disclosed. See p. 23:12; see also Claim 1.

Regarding Claim 56, alpha-lipoic acid is not required.

Response to arguments and 1/19/2022 Declaration
Applicant argues that the combination of LIVNacALCAR shows unexpected reduction of TNFα. The claims, however, are not drawn to a method for reducing TNFα protein, rather they are drawn to a method of treating TBI. The state of the art is at the point where the prior art references show actual treatment of TBI in patients and the beneficial effects on the symptoms of TBI. While the present declaration may show effects on TNFα, the experiment by Applicant does not appear to be the right experiment to support the conclusion that TBI is unexpectedly treated with the claimed combination.  It would seem that actual results for treating TBI would have to be shown.
Furthermore, it is noted that the rejection is based on the obviousness of adding Nac/ALCAR from the secondary reference to LIV from the primary reference. First, the examiner notes that in making a final determination of patentability, evidence supporting patentability must be weighed against evidence supporting a prima facie case of obviousness.  The submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself.   Facts established by rebuttal evidence must be evaluated along with the facts on which the conclusion of a prima facie case was reached, not against the conclusion itself.  (See MPEP Sec. 716.01(d) [R-6]).  In the current case, Applicant’s  facts established by the evidence of TNFα inhibition in mice administered LIVNacALCAR together as compared to LIVNac and ALCAR separately does not overcome the facts establishing the rationale described in the above rejections as to why one of ordinary skill in the art would combine NacALCAR from the secondary reference with LIV from the primary reference. The experimental compositions begin at a different level from the rationale provided in the rejection.
The data provided in the declaration instead shows the results of adding ALCAR to a composition already containing LIVNac. This misses the gist of the rejection and fails to go at the rationale of obviousness. In other words, a clear showing would have to, at least, show the effects of a composition comprising LIV on actual TBI (as in the primary reference), then show the effects of a composition comprising Nac/ALCAR on actual TBI (as in the secondary reference). Combine these ingredients and show the effects of a composition comprising LIVNacALCAR on TBI. A control would be needed as well to show the results of TBI when no therapeutic treatment is provided.
Lastly, while the TNFα is an interesting observation, the role of TNFα and its receptors after TBI remains unclear. See Longhi et al. (Journal of Cerebral Blood Flow & Metabolism (2013) 33, 1182–1189). Post traumatic inflammatory cascades have been documented both in clinical and experimental TBI, including the entry of leukocytes into the injured brain and upregulation and release of cytokines, such as TNFα, interleukin (IL)-1β, IL-6, IL-10 and IL-12. Pro and antiinflammatory cytokines interact in a complex but not yet fully understood network involving both damage and recovery processes, suggesting that post traumatic inflammation may have a dual role after TBI. See Longhi, p. 1182, left column. Thus, the data proffered to show unexpected TNFα is not sufficient to conclude that unexpected result were obtained for treating TBI. It is also noted that the data proffered only show results for leucine, isoleucine, valine, n-acetyl cysteine and acetyl L-carnitine, not all the entities claimed. Thus, the data is not commensurate in scope with the claimed invention.




Conclusion
No claims are allowed. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/            Examiner, Art Unit 1629  
   
/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629